Title: From George Washington to Robert Cary & Company, 5 August 1773
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon August 5th 1773

I have some reasons to fear that by an unlucky mistake, my Letter of the 12th Ulto (among other things) ordering Insurance on Mr Custis’s Tobo & mine in the Rising Sun was put into the hands of Captn Peterson. If so, the Tobo, & order for Insurance on it will probably go by the same Ship; I therefore again desire (if this Letter gets to hand in time) that five hundred

pounds may be Insured on Mr Custis’s Tobo (which I now learn amounts to 75 Hhds) and One hundred pounds on mine in this ship.
Of this date I have drawn upon you for Sixty five pounds Sterg (on Acct of Mr John Parke Custis, & in favour of the Reverd Mr Boucher, his late Tutor) which please to pay and place it to the debit of the above Acct. I am Gentn Yr Most Hble Servt

Go: Washington

